UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 5, 2012 K-SWISS INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-18490 (Commission File Number) 95-4265988 (I.R.S. Employer Identification No.) 31248 Oak Crest Drive, Westlake Village, CA (Address of principal executive offices) (Zip code) 818-706-5100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. K-Swiss Inc. (the “Company”) is announcing the following results from its 2012 Annual Meeting of Stockholders (the “Meeting”), which occurred on June 5, 2012. Proposal One:Election of Directors At the Meeting, the following directors were elected to serve until the 2013 Annual Meeting of Stockholders or until their successors have been duly elected and qualified: Class A Directors Class B Directors Stephen Fine Steven Nichols Mark Louie George Powlick Lawrence Feldman Of the 27,561,304 shares of ClassA Common Stock represented at the Meeting, the ClassA Directors named above were elected with the following votes: Number of Votes Received Broker Name For Withheld Non-Votes Abstentions Stephen Fine — Mark Louie — Of the 8,039,524 shares of Class B Common Stock represented at the Meeting, the Class B Directors named above were elected with the following votes (with each share of Class B Common Stock entitled to 10 votes): Number of Votes Received Name For Withheld Abstentions Steven Nichols — — George Powlick — — Lawrence Feldman — — Proposal Two:Ratification of Appointment of Independent Registered Public Accounting Firm Also at the Meeting, the Company’s stockholders ratified the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for fiscal year 2012. Of the 27,561,304 shares of ClassA Common Stock and 8,039,524 shares of Class B Common Stock represented at the 2012 Annual Meeting, the ratification of the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for fiscal year 2012 received the following votes (with each share of ClassA Common Stock entitled to one vote and each share of B Common Stock entitled to 10 votes): Number of Votes Received For Against Abstain No other matters came before the Meeting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. K-Swiss Inc. Date:June 7, 2012 By: /s/GEORGE POWLICK George Powlick Vice President of Finance, Chief Administrative Officer, Chief Financial Officer, and Secretary
